 


109 HCON 469 IH: Calling on Iran to immediately fulfill its nuclear nonproliferation obligations, and for other purposes.
U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 469 
IN THE HOUSE OF REPRESENTATIVES 
 
September 12, 2006 
Mr. Hastings of Florida submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Calling on Iran to immediately fulfill its nuclear nonproliferation obligations, and for other purposes. 
 
 
Whereas on July 31, 2006, the United Nations Security Council passed Resolution 1696 in a vote of 14–1, requesting that Iran suspend all uranium enrichment and reprocessing activities, including research and development, within one month or face economic and diplomatic sanctions under Article 41 of Chapter VII of the United Nations Charter; 
Whereas the Iranian ambassador to the United Nations, Javad Zarif, immediately rejected the terms of Security Council Resolution 1696; 
Whereas on August 1, 2006, Iranian President Mahmoud Ahmadinejad also rejected the terms of Security Council Resolution 1696, insisting that Tehran would continue to pursue its nuclear program; 
Whereas Iran also has refused United Nations Secretary–General Kofi Annan’s diplomatic efforts for Iran to comply with Security Council Resolution 1696; 
Whereas compliance by Iran with the International Atomic Energy Agency (IAEA) Board of Governors’ requirements relating to nuclear nonproliferation would contribute to a diplomatic, negotiated solution that would ensure Iran’s nuclear program was carried out solely for peaceful purposes; 
Whereas Iran is a non-nuclear-weapon State Party to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) signed on July 1, 1968, under which Iran is obligated, pursuant to Article II of the Treaty, not to receive the transfer from any transferor whatsoever of nuclear weapons or other nuclear explosive devices or of control over such weapons or explosive devices directly, or indirectly; not to manufacture or otherwise acquire nuclear weapons or other nuclear explosive devices; and not to seek or receive any assistance in the manufacture of nuclear weapons or other nuclear explosive devices; 
Whereas on June 19, 1973, Iran signed the Agreement Between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons (NPT Safeguards Agreement), which requires Iran to report the importation and use of nuclear material, to declare nuclear facilities, and to accept safeguards on nuclear materials and activities to ensure that such materials and activities are not diverted to any military purpose and are used for peaceful purposes and activities; 
Whereas since January 1984, Iran has been identified by the Department of State as one of the most active state sponsors of terrorism and has remained close to achieving nuclear weapon capabilities; 
Whereas the Government of Iran concealed major aspects of its nuclear program from the IAEA and the international community for nearly two decades until they were revealed in 2002; 
Whereas since February 2003, the Government of Iran has consistently misled the United Nations, the IAEA, the European Union 3—the United Kingdom, France, and Germany—(EU–3), and the United States of the goals and extent of its nuclear program and has not been held accountable for these treaty violations; 
Whereas after more than three years, the IAEA is still concerned about the existing lack of knowledge of Iran’s nuclear program and the inability to provide reassurance about Iran’s nuclear material and activities; 
Whereas on September 24, 2005, the IAEA passed a resolution finding Iran in noncompliance with the NPT Safeguards Agreement; 
Whereas the United Nations Security Council called on Iran to comply with the IAEA resolution, and in response, Iran indicated it would not comply with the IAEA resolution and would continue its nuclear enrichment activities; 
Whereas on January 3, 2006, Iran broke IAEA seals at its uranium enrichment facility at Natanz, and announced it would continue uranium research activities at the facility, which are constructed partially underground, and therefore raise concerns about Iran’s true intentions; 
Whereas in the IAEA Director General’s report of February 27, 2006, many remaining concerns were listed regarding Iran’s nuclear program and the IAEA declared it was unable to conclude that Iran was not pursuing nuclear activities; 
Whereas on April 11, 2006, Iran announced its decision to resume and expand its activities of enrichment of uranium and continued to suspend its cooperation with the IAEA under the NPT Safeguards Agreement; 
Whereas on June 6, 2006, the EU–3, Russia, China, and the United States offered Iran a new negotiating proposal, providing incentives and disincentives if Iran would, in return, suspend enrichment- and reprocessing-related activities, resume implementation of the NPT Safeguards Agreement, and fully cooperate with the IAEA; 
Whereas Iran has refused this offer as presented; 
Whereas on July 15, 2006, Iran carried out the second test firing of the 1,350 km-range ballistic missile named Shehab-3 which is capable of reaching Israel; 
Whereas Iran’s pursuit of nuclear weapons is a direct threat to international peace and security; 
Whereas the regime in Iran has clearly and publicly stated the intent behind its nuclear program, including calling for Israel to be wiped off the map at a conference titled A World without Zionism held in October 2005 in Tehran; 
Whereas the regime in Iran openly funds and supports terrorist organizations and Islamic militias in Iraq, the Palestinian territories, the Persian Gulf states, and Lebanon and thus is deliberately attempting to foster instability in these countries and regions;  
Whereas Iran is deliberately trying to deflect attention away from its nuclear activities by funding and training terrorist groups, such as Hezbollah, which initiated the current conflict against Israel; and 
Whereas if Iran continues to pretend to pursue negotiating tactics with the United States and other countries and international organizations while at the same time building its nuclear program, Iran will eventually possess deadly nuclear capabilities to the detriment of the global community: Now, therefore, be it 
 
That Congress— 
(1)condemns in the strongest possible terms Iran’s repeated failure to fulfill its nuclear nonproliferation obligations; 
(2)calls on the United Nations Security Council and all civilized nations to equally condemn Iran for violations of its nuclear nonproliferation obligations; 
(3)calls on the United Nations Security Council and all civilized nations to also condemn Iran for its stated desire to use its nuclear capabilities to ensure Israel is wiped off the map, and other anti-Semitic statements and policies pursued by the Iranian Government; 
(4)demands that Iran halt all enrichment-related and reprocessing activities, including research and development; 
(5)expresses its support of the role of the Board of Governors of the International Atomic Energy Agency (IAEA) and its efforts to settle all remaining nonproliferation issues with respect to Iran; 
(6)calls on all members of the United Nations Security Council to remain focused on Iran’s noncompliance of its obligations under United Nations Security Council Resolution 1696 (July 31, 2006) and if such noncompliance continues to apply appropriate multilateral sanctions against Iran as called for in such Resolution; and 
(7)calls on the Bush administration to implement and exhaust every diplomatic and economic sanction at its disposal to ultimately ensure that the Government of Iran thoroughly and expediently abandons its nuclear activities and complies with its nuclear nonproliferation obligations. 
 
